64 N.Y.2d 954 (1985)
In the Matter of Twenty First Point Company, Appellant,
v.
Town of Guilderland et al., Respondents.
Court of Appeals of the State of New York.
Argued February 13, 1985.
Decided March 21, 1985.
Charles J. Tobin, III, and David A. Ruffo for appellant.
William F. Sheehan for Town of Guilderland and others, respondents.
Paul J. Laudato and C. Theodore Carlson for Board of Education of the Guilderland School District, respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
Order affirmed, with costs, for reasons stated in the opinion by Justice John T. Casey at the Appellate Division (101 AD2d 407).